Citation Nr: 1100433	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for chronic lumbosacral strain.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 10, 1967, to 
September 13, 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2009, the Veteran and his spouse testified at a 
videoconference hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of that proceeding is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran contends that service connection is warranted for 
chronic lumbosacral strain because it is related to service.  He 
maintains that a back condition he developed prior to service was 
aggravated by his brief period of active duty and that he has 
experienced chronic back problems since his discharge from 
service.

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service except as to defects, 
infirmities, or disorders noted at the time of entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  The term "noted" denotes "[o]nly such conditions as 
are recorded in examination reports" and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."  
38 C.F.R. § 3.304(b) (2010).

Here, the presumption of soundness does not apply because the 
Veteran's back disorder was noted on clinical examination for 
entrance into service.  A report of medical examination dated in 
November 1966 reflects that his spine was clinically evaluated as 
normal, but it also reflects that there was normal range of 
motion of the back with mild pain on extremes of motion.  The 
examiner indicated in the box labeled "[r]ecommendations - 
further specialist examinations indicated" that the Veteran 
needed to obtain a doctor's note regarding his back.  In 
addition, in a contemporaneous report of medical history, the 
Veteran reported a history of recurrent back pain.

Since a pre-existing back disorder was noted upon entry into 
service, the Veteran cannot bring a claim for service incurrence 
for that disorder.  However, he may bring a claim for service-
connected aggravation of his low back disorder.  See 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  A pre-existing 
injury or disease will be considered to have been aggravated by 
active service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition 
itself, as opposed to mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993).

It is unclear from the current record whether the Veteran's pre-
existing low back disorder was aggravated by his active service.  
Service treatment records reflect that he repeatedly complained 
of back problems in August 1967.  An Enlistment Performance 
Record indicates that he was recommended for re-enlistment in 
September 1967.  However, a September 1967 Medical Board 
Statement of Patient from just a few days earlier contradictorily 
indicates that his present condition was "fit for duty" but 
that his discharge from service was recommended.  A September 
1967 Medical Board Report Cover Sheet also appears to indicate 
that the Veteran was fit for duty, but it notes a diagnosis of 
chronic, recurrent lumbosacral decompensation of "temporary" 
probable future duration and recommended discharge due to 
erroneous enlistment.  The Veteran's DD Form 214 also shows that 
he was discharged due to erroneous enlistment.  In September 
2009, the Veteran testified that he began working in October 
1967, shortly after his discharge from service, and that he had 
back problems at that time.  He also testified and alleged in 
written statements that he has continued to experience back 
problems since his period of active service.  The earliest post-
service medical evidence of record is dated in 2005 and indicates 
that he may have sustained a back injury while working, and a 
June 2006 VA spine examination report notes that he previously 
had filed several workers' compensation claims.

Although the Veteran was afforded a VA examination in September 
2006, the examiner did not render a medical nexus opinion.  
Moreover, although the examiner noted that X-ray studies of the 
Veteran's spine had been ordered, it does not appear that he 
received the results of those studies prior to completing the 
examination report.  A diagnosis based on all evidence of record 
and a medical opinion that addresses the relationship between the 
Veteran's chronic lumbosacral strain and his active service must 
be obtained before the Board may decide this claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007).  In this case, the September 2006 VA 
examination report was incomplete on its face and should have 
been returned to discuss the results of the X-ray studies and to 
obtain a medical nexus opinion.  

The Board notes that other development also is necessary in this 
case.  The Veteran reported in written statements and at the 
September 2009 hearing that he is in receipt of disability 
benefits from the Social Security Administration (SSA) because of 
his back disability.  Since these records may be pertinent to the 
Veteran's claim for service connection for chronic lumbosacral 
strain, VA must attempt to obtain them.  See 38 C.F.R. 
§ 3.159(c)(2) (2010).

In addition, the Veteran provided executed authorization and 
consent forms for release of records from several physicians who 
have reportedly treated his back disorder.  The RO attempted to 
obtain records from most of these physicians, but it did not 
attempt to obtain records from Dr. W. McDonald because the 
Veteran reported that he is deceased.  The Board acknowledges 
that these private treatment records may no longer exist, but it 
also notes that no effort has been made to obtain them and that 
they may be pertinent to the Veteran's claim.  In addition, the 
RO only made one attempt to obtain records from Dr. J. Richards 
despite receiving no response to its initial request.  VA must 
make reasonable efforts to obtain these private treatment 
records, to include a follow-up request to Dr. J. Richards.  See 
38 C.F.R. § 3.159(c)(1).

Finally, none of the VCAA notice letters provided to the Veteran 
advised him of the criteria necessary to establish his 
entitlement to service connection for chronic lumbosacral strain.  
Such notice must be provided to the Veteran.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b).

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA duty to 
notify notice that sets forth the evidence 
necessary to establish service connection for 
chronic lumbosacral strain, to include notice 
regarding aggravation of a preexisting injury 
or disease.

2.  Undertake appropriate development to 
obtain from the SSA a copy of any disability 
determinations it has rendered for the 
Veteran and all records upon which such 
determinations were based.  If the SSA is 
unable to provide the requested records, this 
fact should be clearly noted in the claims 
file.  If the records are unobtainable, the 
Veteran must be notified of this fact in 
accordance with 38 C.F.R. § 3.159(e) (2010).

3.  Undertake appropriate development to 
obtain copies of treatment records from Dr. 
W. McDonald and Dr. J. Richards.  If the 
records are unobtainable, the Veteran must be 
notified of this fact in accordance with 
38 C.F.R. § 3.159(e).

4.  Then, forward the claims folder to the 
examiner who conducted the June 2006 VA 
examination.  The examiner should be 
requested to review the claims folder, to 
include the results of the X-ray studies of 
the lumbar spine conducted in June 2006, and 
provide an addendum that answers the 
following questions:

a)  What is nature and extent of the 
Veteran's current low back disorder?

b)  Is it at least as likely as not, i.e., 
at least a 50 percent probability or more, 
that the low back disorder noted upon 
entry into military service permanently 
increased in severity during the Veteran's 
period of service?

c)  If such a permanent increase in 
severity occurred, was it due to the 
natural progress of the disease?

A thorough rationale must be provided 
for all opinions expressed.  If the 
examiner is unable to provide any requested 
opinion, a supporting rationale must be 
provided concerning why the opinion cannot be 
given.

If the June 2006 examiner is no longer 
available, the Veteran should be scheduled 
for a new examination and all requested 
opinions should be provided along with the 
examination results.  

5.  Following the completion of the above, 
the AOJ should readjudicate the Veteran's 
claim based on a de novo review of the 
record.  If any benefit sought on appeal is 
not granted in full, the Veteran should be 
furnished a supplemental statement of the 
case and provided an appropriate opportunity 
to respond before the case is returned to the 
Board for further appellate action.

A Veteran has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

